 



Exhibit 10.3
EXHIBIT H
HARMAN INTERNATIONAL INDUSTRIES, INCORPORATED
RESTRICTED SHARE UNIT AGREEMENT
          THIS RESTRICTED SHARE UNIT AGREEMENT (this “Agreement”), dated as of
                                        , is entered into between HARMAN
INTERNATIONAL INDUSTRIES, INCORPORATED a Delaware corporation (the “Company”),
and                                          (“Grantee”).
WITNESSETH:
          A. Grantee is an employee of the Company or a Subsidiary of the
Company; and
          B. The execution of this Agreement in the form hereof has been
authorized by the Compensation and Option Committee of the Board (the
“Committee”);
          NOW, THEREFORE, in consideration of these premises and the covenants
and agreements set forth in this Agreement, the Company and Grantee agree as
follows:

1.   Grant of Restricted Share Units. The Restricted Share Units granted under
this Agreement are not granted under any stock incentive plan adopted by the
Company. Notwithstanding the foregoing, other than as provided herein, this
Agreement shall be construed as if such Restricted Share Units were subject to
the terms, conditions, and restrictions set forth in this Agreement and in the
Company’s 2002 Stock Option and Incentive Plan (the “Plan”). The Company hereby
grants to the Grantee [            ] Restricted Share Units (the “Grant”). Each
Restricted Share Unit shall represent the right to receive one share of the
Company’s common stock, par value $0.01 per share (“Common Stock”).   2.   Date
of Grant. The effective date of the Grant is
                                        .   3.   Restrictions on Transfer of
Restricted Share Units. Neither the Restricted Share Units granted hereby nor
any interest therein shall be transferable other than by will or the laws of
descent and distribution.   4.   Vesting of Restricted Share Units.

  (a)   The Restricted Share Units shall become nonforfeitable on [INSERT
APPLICABLE VESTING DATE] (the “Vesting Date”) unless earlier forfeited in
accordance with Section 5.     (b)   Notwithstanding the provisions of
Section 4(a) above, all Restricted Share Units shall become immediately
nonforfeitable upon the occurrence of a Change in Control (as defined below). A
“Change in Control” means the occurrence, before this Agreement terminates, of
any of the following events:

 



--------------------------------------------------------------------------------



 



  (i)   the acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) (a “Person”) of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 25% or more of the
combined voting power of the then outstanding securities of the Company entitled
to vote generally in the election of directors (the “Voting Shares”); provided,
however, that for purposes of this Section 4(b)(i), the following acquisitions
shall not constitute a Change in Control: (A) any issuance of Voting Shares
directly from the Company that is approved by the Incumbent Board (as defined in
Section 4(b)(ii) below), (B) any acquisition by the Company or a Subsidiary of
Voting Shares, (C) any acquisition of Voting Shares by any employee benefit plan
(or related trust) sponsored or maintained by the Company or any Subsidiary or
(D) any acquisition of Voting Shares by any Person pursuant to a Business
Combination that complies with clauses (A), (B) and (C) of Section 4(b)(iii)
below;     (ii)   individuals who, as of the date hereof, constitute the Board
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board; provided, however, that any individual becoming a Director after
the date hereof whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least two-thirds of the Directors
then constituting the Incumbent Board (either by a specific vote or by approval
of the proxy statement of the Company in which such person is named as a nominee
for director, without objection to such nomination) shall be deemed to have been
a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest (within the meaning of Rule 14a-12 of the Exchange
Act) with respect to the election or removal of Directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board;     (iii)   consummation of a reorganization, merger or
consolidation, a sale or other disposition of all or substantially all of the
assets of the Company or other transaction (each, a “Business Combination”),
unless, in each case, immediately following the Business Combination, (A) all or
substantially all of the individuals and entities who were the beneficial owners
of Voting Shares immediately prior to the Business Combination beneficially own,
directly or indirectly, more than 50% of the combined voting power of the then
outstanding Voting Shares of the entity resulting from the Business Combination
(including, without limitation, an entity which as a result of such transaction
owns the Company or all or substantially all of the Company’s assets either
directly or through one or more subsidiaries), (B) no Person (other than the
Company, such entity resulting from the Business Combination, or any employee
benefit plan (or related trust) sponsored or maintained by the Company, any
Subsidiary or such entity

2



--------------------------------------------------------------------------------



 



      resulting from the Business Combination) beneficially owns, directly or
indirectly, 25% or more of the combined voting power of the then outstanding
Voting Shares of the entity resulting from the Business Combination and (C) at
least a majority of the members of the board of directors of the entity
resulting from the Business Combination were members of the Incumbent Board at
the time of the execution of the initial agreement or of the action of the Board
providing for the Business Combination; or     (iv)   approval by the
stockholders of the Company of a complete liquidation or dissolution of the
Company, except pursuant to a Business Combination that complies with clauses
(A), (B) and (C) of Section 4(b)(iii) hereof.

5.   Forfeiture of Restricted Share Units.

  (a)   Except as otherwise described in this Section 5, any of the Restricted
Share Units that remain forfeitable in accordance with Section 4 hereof shall be
forfeited if Grantee ceases for any reason to be employed by the Company or a
Subsidiary at any time prior to such shares becoming nonforfeitable in
accordance with Section 4 hereof, unless the Committee determines to provide
otherwise at the time of the cessation of the Grantee’s employment; provided,
however, that such amounts shall become fully nonforfeitable if the Grantee’s
employment terminates (a “Qualifying Termination”) on account of his death or
Disability, or if his employment is terminated by the Company without Cause or
by the Grantee for Good Reason (each term as defined in the Letter Agreement, as
amended from time to time). For the purposes of this Agreement, the Grantee’s
employment with the Company or a Subsidiary shall not be deemed to have been
interrupted, and Grantee shall not be deemed to have ceased to be an employee of
the Company or a Subsidiary, by reason of (i) the transfer of Grantee’s
employment among the Company and its Subsidiaries, (ii) an approved leave of
absence of not more than 90 days, or (iii) the period of any leave of absence
required to be granted by the Company under any law, rule, regulation or
contract applicable to Grantee’s employment with the Company or any Subsidiary.
    (b)   Any of the Restricted Share Units that remain forfeitable in
accordance with Section 4 shall be forfeited on the date that the Committee
determines that such Restricted Share Units shall be forfeited under the
circumstances described in Section 17(g) of the Plan.

6.   Payment of Restricted Share Units. Subject to Section 10, the Grantee shall
be paid in cash, on the 30th day following the earliest of (i) the applicable
Vesting Date, (ii) the date of his Qualifying Termination or (iii) a Change in
Control, provided that such Change in Control satisfies the requirements for a
change in control under Section 409A(a)(2)(A)(v) of the Code and, if not, on the
earlier of the date specified in clause (i) or (ii) above, an amount equal the
fair market value of the shares of Common Stock underlying such Restricted Share
Units (with such fair market value determined in accordance with the definition
under the Plan as of the date the applicable Restricted Share Units become

3



--------------------------------------------------------------------------------



 



    nonforfeitable as specified in this Agreement, subject to withholding as
provided in Section 8).   7.   Dividend, Voting and Other Rights. The Grantee
shall have no rights of ownership in the Restricted Share Units and shall have
no voting rights with respect to such Restricted Share Units. From and after the
Date of Grant and until the Grantee is paid pursuant to Section 6, the Company
shall pay to the Grantee, whenever a normal cash dividend is paid on shares of
Common Stock, an amount of cash equal to the product of the per-share amount of
the dividend paid times the number of such Restricted Share Units.   8.  
Withholding. The cash paid to Grantee pursuant to Section 6 above shall be
reduced by any required tax withholding or other required governmental
deduction.   9.   Compliance with Law. The Company shall make reasonable efforts
to comply with all applicable federal and state securities laws; provided,
however, notwithstanding any other provision of this Agreement, the Company
shall not be obligated to issue any shares of Common Stock or other securities
pursuant to this Agreement if the issuance thereof would, in the reasonable
opinion of the Company, result in a violation of any such law.   10.  
Compliance with Section 409A of the Code. Notwithstanding any provisions of
Section 6 to the contrary, if the Grantee is a “specified employee” (within the
meaning of Section 409A of the Code (“Section 409A”) and determined pursuant to
procedures adopted by the Company) at the time of his “separation from service”
(within the meaning of Section 409A) and if any portion of the payments to be
received by the Grantee under Section 6 upon his separation from service would
be considered deferred compensation (the “Delayed Payment”) under Section 409A,
then the following provisions will apply to the relevant portion of the Delayed
Payment: (i) Each portion of such payments that would otherwise be payable
pursuant to Section 6 during the six-month period immediately following the
Grantee’s separation from service will instead be paid or made available on the
earlier of (i) the first business day of the seventh month following the date
the Grantee incurs a separation from service and (ii) the Grantee’s death (such
date, the “Permissible Payment Date”). In the event this Section 10 applies, the
fair market value of the Restricted Shares Units shall be the fair market value,
as determined in accordance with the Plan, on the Permissible Payment Date. To
the extent applicable, it is intended that this Agreement and the Plan comply
with the provisions of Section 409A and shall be interpreted consistent with
Section 409A.   11.   Relation to Other Benefits. Any economic or other benefit
to the Grantee under this Agreement shall not be taken into account in
determining any benefits to which the Grantee may be entitled.   12.   Relation
to Plan. Capitalized terms used herein without definition shall have the
meanings assigned to them in the Plan. The Committee shall have the right to
determine any questions which arise in connection with this Grant.   13.  
Employment Rights. This Agreement shall not confer on Grantee any right with
respect to the continuance of employment or other services with the Company or
any Subsidiary.

4



--------------------------------------------------------------------------------



 



    No provision of this Agreement shall limit in any way whatsoever any right
that the Company or a Subsidiary may otherwise have to terminate the employment
of Grantee at any time.   14.   Communications. All notices, demands and other
communications required or permitted hereunder or designated to be given with
respect to the rights or interests covered by this Agreement shall be deemed to
have been properly given or delivered when delivered personally or sent by
certified or registered mail, return receipt requested, U.S. mail or reputable
overnight carrier, with full postage prepaid and addressed to the parties as
follows:

         
 
  If to the Company, at:   1101 Pennsylvania Avenue, N.W.
 
      Suite 1010
 
      Washington, D.C. 20004
 
      Attention: [General Counsel] [Vice President-Financial Operations]
 
       
 
  If to Grantee, at:   Grantee’s most recent address on file with the Company

          Either the Company or Grantee may change the above designated address
by written notice to the other specifying such new address.

15.   Interpretation. The interpretation and construction of this Agreement by
the Committee shall be final and conclusive. No member of the Committee shall be
liable for any such action or determination made in good faith.   16.  
Amendment in Writing. This Agreement may be amended as provided in the Plan;
provided, however, that all such amendments shall be in writing.   17.  
Severance. In the event that one or more of the provisions of this Agreement
shall be invalidated for any reason by a court of competent jurisdiction, any
provision so invalidated shall be deemed to be separable from the other
provisions hereof and the remaining provisions hereof shall continue to be valid
and fully enforceable.   18.   Governing Law. This Agreement is made under, and
shall be construed in accordance with, the laws of the State of Delaware.   19.
  Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original and all of which together shall constitute
one and the same instrument.

[REST OF PAGE INTENTIONALLY LEFT BLANK]

5



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, this Agreement is executed by a duly authorized
representative of the Company on the day and year first above written.

                      HARMAN INTERNATIONAL
INDUSTRIES, INCORPORATED    
 
               
 
  By:                               Name:        
 
                    Title:        
 
         
 
   

          The undersigned Grantee acknowledges receipt of an executed original
of this Agreement and accepts the Restricted Share Units subject to the terms
and conditions hereinabove set forth.

                 
Date:
   
 
       
 
Grantee    

6